Exhibit 10.1

 

SECOND AMENDMENT TO
THE PINNACLE WEST CAPITAL CORPORATION
SAVINGS PLAN

 

Pinnacle West Capital Corporation (the “Company”) previously established the
Pinnacle West Capital Corporation Savings Plan (the “Plan”).  The Plan has been
amended and restated on a number of occasions.  Most recently, the Plan was
amended and restated effective January 1, 2011.  The Plan was subsequently
amended on one occasion.  By this instrument, the Company desires to amend the
Plan to: (i) comply with federal guidance regarding the definition of the term
“Spouse;” (ii) eliminate references to Participant default into the Professional
Account Management Program; and (iii) clarify the allocation of the annual
recordkeeping fee charged by the Recordkeeper.

 

1.                                      Section 2.43 (Definitions — Spouse) of
the Plan is hereby amended and restated in its entirety to read as follows:

 

2.43                                                Spouse.

 

Effective June 26, 2013, “Spouse” means an individual who is married to a
Participant, of the opposite or same sex, if the marriage was validly entered
into in a state whose laws authorize the marriage of the two individuals even if
the married couple is domiciled in a state that does not recognize the validity
of the marriage.  For purposes of this definition, “state” means any domestic or
foreign jurisdiction having the legal authority to sanction marriages.

 

2.                                      Effective as of June 28, 2014,
Section 8.1B (Allocation and Investments — Professional Account Management
Program) of the Plan is hereby amended and restated in its entirety to read as
follows:

 

8.1.B                                           Professional Account Management
Program.

 

Under the Professional Account Management Program, Participants may relinquish
control over the investment of their Accounts to a Professional Account Manager
selected by the Investment Management Committee in accordance with the
provisions of the trust agreement.  Each Employee who is a Participant in the
Plan, may elect to participate in the Professional Account Management Program in
accordance with the rules and

 

--------------------------------------------------------------------------------


 

procedures established by the Administrative Committee. Participants who
participate in the Professional Account Management Program will not be able to
direct the investment of their accounts pursuant to Section 8.2 (Participant
Directed Individual Account Plan) unless and until such Participants’
participation in the Professional Account Management Program has been terminated
in the manner prescribed by the Administrative Committee.

 

3.                                      Effective as of January 1, 2014,
Section 16.1(f) (Administrative Committee and Investment Management Committee —
Compensation and Expenses) of the Plan is hereby amended by deleting the third
paragraph and replacing it with the following new paragraph:

 

The annual recordkeeping fee charged by the Recordkeeper shall be in a uniform
dollar amount charged directly and solely to the account of each Participant or
beneficiary and shall be deducted pro-rata from the respective Accounts on a
quarterly basis.

 

IN WITNESS WHEREOF, the Company has caused this Second Amendment to be executed
by one of its duly authorized officers on this 19th day of June, 2014.

 

 

PINNACLE WEST CAPITAL CORPORATION

 

 

 

 

 

 

 

By

/s/ Donald E. Brandt

 

 

Its

Chairman of the Board, Chief Executive Officer & President

 

2

--------------------------------------------------------------------------------